Exhibit 10.1

EXECUTION COPY

SECURITIES PURCHASE AGREEMENT

dated as of

JANUARY 10, 2011

by and among

iGATE CORPORATION

and

VISCARIA LIMITED



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I Deliverables at Signing

     2   

1.1

   Signing Deliverables      2   

ARTICLE II First Closing

     2   

2.1

  

First Closing Purchase and Sale of First Closing Shares

     2   

2.2

  

First Closing

     2   

2.3

  

Conditions to First Closing

     3   

2.4

  

Deliveries at the First Closing

     4   

ARTICLE III Second Closing

     5   

3.1

  

Second Closing Purchase and Sale of Second Closing Shares; Additional Financing

     5   

3.2

  

Second Closing

     6   

3.3

  

Conditions to Second Closing

     6   

3.4

  

Deliveries at the Second Closing

     7   

ARTICLE IV Representations and Warranties of the Company

     9   

4.1

  

Organization, Good Standing and Qualification

     9   

4.2

  

Authorization

     9   

4.3

  

No Conflict, Breach, Violation or Default

     10   

4.4

  

Capitalization

     10   

4.5

  

Valid Issuance

     11   

4.6

  

Company Filings; Financial Statements; Undisclosed Liabilities

     11   

4.7

  

Internal Controls

     12   

4.8

  

Private Placement

     13   

4.9

  

Certain Actions

     13   

4.10

  

Compliance with Laws

     13   

4.11

  

Litigation

     14   

4.12

  

Customers

     14   

4.13

  

Material Contracts

     14   

4.14

  

Tax Matters

     15   

4.15

  

Property

     16   

4.16

  

Employee Benefits Matters

     16   

4.17

  

Labor Matters

     17   

4.18

  

Intellectual Property

     17   

4.19

  

Transactions with Affiliates

     17   

4.20

  

Brokers and Finders

     17   

4.21

  

Application of Takeover Protections

     18   

4.22

  

Exclusive Warranties

     18   

4.23

  

Patni Purchase Agreements

     18   

 

i



--------------------------------------------------------------------------------

ARTICLE V Representations and Warranties of Investor

     18   

5.1

  

Organization and Existence

     18   

5.2

  

Authorization

     18   

5.3

  

No Conflict, Breach, Violation or Default

     18   

5.4

  

No Company Stock Ownership

     19   

5.5

  

Purchase Entirely for Own Account

     19   

5.6

  

Investment Experience

     19   

5.7

  

Restricted Securities

     19   

5.8

  

Private Placement

     19   

5.9

  

Financial Capability

     20   

5.10

  

Partnership Status

     20   

ARTICLE VI Covenants and Agreements

     20   

6.1

  

Interim Operations of the Company

     20   

6.2

  

Further Assurances

     23   

6.3

  

Preparation of the Proxy Statement; Stockholders’ Meeting

     23   

6.4

  

Escrow Deposit

     25   

6.5

  

Compliance with Transaction Documents

     25   

6.6

  

Reasonable Access

     25   

6.7

  

Integration

     25   

6.8

  

Notification

     25   

6.9

  

Securities Law Disclosure; Publicity

     25   

6.10

  

Use of Proceeds

     26   

6.11

  

Notices

     26   

6.12

  

Legends

     26   

6.13

  

Company Listing

     27   

6.14

  

Permitted Public Offering

     27   

6.15

  

NASDAQ Compliance

     27   

6.16

  

Loan Documents

     27   

6.17

  

Board Observer

     27   

ARTICLE VII Survival; Losses

     28   

7.1

  

Survival

     28   

7.2

  

Losses

     28   

ARTICLE VIII Termination

     31   

8.1

  

Termination Prior to First Closing

     31   

8.2

  

Effect of Termination

     31   

8.3

  

Termination Prior to Second Closing

     32   

8.4

  

Effect of Termination

     32   

ARTICLE IX Miscellaneous and General

     33   

9.1

  

Successors and Assigns

     33   

9.2

  

Counterparts; Facsimiles or Emails

     33   

9.3

  

Headings; Interpretation

     33   

9.4

  

Notices

     34   

9.5

  

Expenses; Transfer Taxes

     35   

9.6

  

Amendments and Waivers

     35   

 

ii



--------------------------------------------------------------------------------

 

9.7

  

Specific Performance

     35   

9.8

  

Severability

     36   

9.9

  

No Strict Construction

     36   

9.10

  

Entire Agreement

     36   

9.11

  

Third Party Beneficiaries

     36   

9.12

  

No Personal Liability of Directors, Officers, Owners, Etc.

     36   

9.13

  

Governing Law; CONSENT TO JURISDICTION

     36   

9.14

  

WAIVER OF JURY TRIAL

     37   

 

iii



--------------------------------------------------------------------------------

Schedules

 

Schedule 1

    

First Closing Preferred Share Details

Schedule 2

    

Second Closing Preferred Share Details

Schedule 3

    

Additional Financing Details

Schedule 4.4(a)

    

Capitalization

Schedule 4.4(c)

    

Instruments Requiring Issuances; Grants and Awards

Schedule 4.13(a)

    

Material Contracts

Exhibits

Exhibit A

    

Definitions

Exhibit B

    

Investor Rights Agreement

Exhibit C

    

Series B Statement with Respect to Shares

Exhibit D

    

Voting and Standstill Agreement

Exhibit E

    

Form of First Closing Legal Opinion - Latham & Watkins LLP

Exhibit F

    

Form of First Closing Legal Opinion - Reed Smith LLP

Exhibit G

    

Form of Second Closing Legal Opinion - Latham & Watkins LLP

Exhibit H

    

Form of Second Closing Legal Opinion - Reed Smith LLP

Exhibit I

    

Form of Third Amended and Restated Articles

 

iv



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of January 10,
2011 by and among iGATE Corporation, a Pennsylvania corporation (the “Company”),
and Viscaria Limited, a private company limited by shares formed under the Laws
of Cyprus (“Investor”). Each of Investor and the Company are from time to time
referred to herein as a “Party” and collectively as the “Parties”. Capitalized
terms used, but not otherwise defined in this Agreement, shall have the
respective meanings ascribed to such terms in Exhibit A.

RECITALS

WHEREAS, simultaneously with the execution of this Agreement, (a) each of iGATE
Global Solutions Limited, a company incorporated under the Laws of the Republic
of India and a wholly-owned indirect subsidiary of the Company (together with
its successors and permitted assigns, “iGATE India”), and Pan-Asia iGATE
Solutions, a company limited by shares incorporated under the Laws of the
Republic of Mauritius and a wholly-owned indirect subsidiary of the Company
(together with its successors and permitted assigns, “iGATE Mauritius”, and
together with iGATE India, the “iGATE Purchasers”) has entered into that certain
Share Purchase Agreement, dated as of the date hereof, with the sellers listed
on the signature pages thereto (as amended from time to time in accordance with
its terms, the “Patni SPA”), and (b) iGATE Mauritius has entered into (i) that
certain Share Purchase Agreement and (ii) that certain Securities Purchase
Agreement, in each case, dated as of the date hereof, with General Atlantic
Mauritius Limited (each as amended from time to time in accordance with its
terms, a “GA SPA”, and both together with the Patni SPA, the “Patni Purchase
Agreements”);

WHEREAS, upon the consummation of the transaction contemplated by the Patni
Purchase Agreements, the iGATE Purchasers shall acquire (the “Acquisition”) a
majority of the outstanding equity interests of Patni Computer Systems Limited,
a company incorporated under the Laws of the Republic of India (“Patni”);

WHEREAS, in accordance with the terms of this Agreement, the Company proposes to
issue and sell to Investor the aggregate number of shares specified herein of
the Company’s preferred stock designated as 8% Series B Convertible
Participating Preferred Stock, no par value per share, having the rights,
preferences, privileges and restrictions set forth in the Series B Statement
with Respect to Shares (together with any securities into which such shares may
be reclassified, the “Series B Preferred Stock”), pursuant to, on the terms of
and subject to the satisfaction of the conditions set forth in this Agreement
(collectively, the “Issuance”);

WHEREAS, in connection with the Acquisition, Investor has agreed, upon the terms
and conditions set forth herein, to provide the Additional Financing;

WHEREAS, the cash proceeds received by the Company in connection with the
Issuance and the Additional Financing (if any) shall be used by the Company to
invest in iGATE Mauritius, indirectly through iGATE Technologies Inc., a
Pennsylvania corporation and parent company of iGATE Mauritius, to enable iGATE
Mauritius to fund a portion of the Acquisition and the payment of related costs
and expenses in accordance with this Agreement;



--------------------------------------------------------------------------------

WHEREAS, the Issuance is being made in a private placement without registration
under the Securities Act or any other applicable securities Laws, in reliance on
one or more exemptions from the registration and other requirements thereunder;
and

NOW, THEREFORE, in consideration of the foregoing, the mutual promises made
herein, the respective representations, warranties covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

ARTICLE I

Deliverables at Signing

1.1 Signing Deliverables. Prior to or simultaneously with the execution of this
Agreement, the Company shall:

(a) deliver or cause to be delivered to Investor a certificate executed by the
Secretary of the Company, given by him or her on behalf of the Company and not
in his or her individual capacity, attaching thereto and certifying as true,
correct and complete: (i) a copy of the Articles certified by the Secretary of
the Commonwealth of the Commonwealth of Pennsylvania as the true, correct and
complete copy thereof (which Articles shall not have been amended or modified in
any manner on or after such date); (ii) copies of the Bylaws; (iii) a
certificate from the Secretary of the Commonwealth of the Commonwealth of
Pennsylvania as to the Company’s good standing in such jurisdiction; and
(iv) copies of the resolutions of the Board authorizing this Agreement, the
other Transaction Documents and the transactions contemplated hereby and thereby
(the “Resolutions”); and

(b) deliver or cause to be delivered to Investor an executed copy of the Voting
and Standstill Agreement.

ARTICLE II

First Closing

2.1 First Closing Purchase and Sale of First Closing Shares. In reliance upon
the representations, warranties and covenants, and upon the terms and subject to
the satisfaction of the conditions set forth in Section 2.3, at the First
Closing, the Company hereby agrees to sell, issue and convey to Investor, and
Investor hereby agrees to purchase from the Company, the aggregate number of
First Closing Shares in exchange for the purchase price per share, in each case,
set forth on Schedule 1 attached hereto. For the avoidance of doubt, the
aggregate amount to be paid by Investor to the Company in respect of the First
Closing Shares shall be an amount equal to the First Closing Purchase Price.

2.2 First Closing. Subject to the satisfaction of the conditions set forth in
Section 2.3 (other than those conditions that are to be satisfied at the First
Closing itself) or the waiver thereof in writing by the Company and/or Investor
(as applicable), the closing of the purchase and sale of the Preferred Shares
contemplated by Section 2.1 (the “First Closing”) shall be held at the offices
of Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, or such
other location as the Parties shall mutually agree, two (2) Business Days prior
to the Escrow Deposit Date, as defined in the Patni SPA (such date, the “First
Closing Date”). All proceedings

 

2



--------------------------------------------------------------------------------

to be taken and all documents to be executed and delivered by all Parties at the
First Closing will be deemed to have been taken and executed simultaneously and
no proceedings will be deemed to have been taken nor documents executed or
delivered until all have been taken, executed and delivered.

2.3 Conditions to First Closing.

(a) Conditions to Obligations of All Parties. The obligation of the Company to
sell, and the obligation of Investor to purchase, the First Closing Shares and
the obligation of the Parties to consummate the transactions contemplated by
this Agreement to occur on the First Closing Date are subject to the
satisfaction, or written waiver by each Party, of the following conditions on or
prior to the First Closing Date:

(i) No Order; Legality. There shall not be in effect any Order or any Law
restraining, prohibiting or otherwise preventing the consummation of the
transactions contemplated by the Transaction Documents.

(ii) Open Offer Consideration. All conditions precedent to the obligation of the
iGATE Purchasers to fund the Open Offer Consideration (as defined in the Patni
SPA) set forth in the Patni SPA shall have been satisfied.

(iii) Filing of Statement with Respect to Shares. The Series B Statement with
Respect to Shares shall have been accepted for filing with the Secretary of the
Commonwealth of the Commonwealth of Pennsylvania.

(b) Conditions to Obligations of Investor. The obligation of Investor to
purchase the First Closing Shares and to consummate the transactions
contemplated by this Agreement to occur on the First Closing Date are subject to
the satisfaction, or written waiver by Investor, of the following conditions on
or prior to the First Closing Date:

(i) Covenants. The Company shall have performed and complied with, in all
material respects, all of the covenants and obligations required to be performed
or to be complied with by the Company pursuant to this Agreement and other
Transaction Documents (in each case, to which the Company is a party and to the
extent required to be given effect on or prior to the First Closing Date) at or
prior to the First Closing. Investor shall have received a certificate signed on
behalf of the Company by the Chief Financial Officer of the Company to such
effect.

(ii) Escrow Deposit. The Company shall provide evidence (reasonably satisfactory
to Investor) that (i) the Initial Open Offer Deposit has been deposited (and
remains on deposit) with the Escrow Agent (as defined in the Patni SPA) and
(ii) iGATE India has initiated a wire transfer of immediately funds in respect
of the deposit the Rs. equivalent of the sum of at least USD $65,000,000, in
accordance with the terms of Patni Purchase Agreements, with the Escrow Agent
(as defined in the Patni SPA).

(iii) Closing Deliveries. The Company shall have delivered or caused to be
delivered to Investor the items required by Section 2.4(b).

 

3



--------------------------------------------------------------------------------

(c) Conditions to Obligations of the Company. The obligation of the Company to
sell the First Closing Shares and to consummate the transactions contemplated by
this Agreement to occur on the First Closing Date are subject to the
satisfaction, or written waiver by the Company, of the following condition on or
prior to the First Closing Date:

(i) Closing Deliveries. Investor shall have delivered or caused to be delivered
to the Company the items required by Section 2.4(a).

(d) Failure of Conditions. No Party to this Agreement may rely on the failure of
any condition set forth in this Section 2.3, as the case may be, to be satisfied
if such failure was caused by such Party’s breach of this Agreement.

2.4 Deliveries at the First Closing.

(a) Deliveries by Investor. At the First Closing, Investor shall deliver or
cause to be delivered to the Company the following items:

(i) the First Closing Purchase Price, by wire transfer of immediately available
funds to one or more accounts designated by the Company no later than two
(2) Business Days prior to the First Closing Date;

(ii) a counterpart to the Investor Rights Agreement executed on behalf of
Investor by a duly authorized signatory thereof; and

(iii) all such other documents, certificates and instruments as the Company may
reasonably request in order to give effect to the transactions contemplated
hereby and by the other Transaction Documents (in each case, to which the
Company is a party and to the extent required to be given effect on or prior to
the First Closing Date).

(b) Deliveries by the Company. At the First Closing, the Company shall deliver
or cause to be delivered to Investor the following items:

(i) stock certificates (such certificate(s) to be in the name of, and in the
denomination(s) specified to the Company by, Investor) representing the First
Closing Shares in a form reasonably acceptable to Investor;

(ii) a counterpart to the Investor Rights Agreement executed on behalf of the
Company by a duly authorized executive officer of the Company;

(iii) evidence, in a form reasonably satisfactory to Investor, of the due filing
and acceptance of the Series B Statement with Respect to Shares with the
Secretary of the Commonwealth of the Commonwealth of Pennsylvania;

(iv) evidence that each Investor Director (as defined in the Investor Rights
Agreement) has been duly appointed to the Board concurrently with the issuance
of the First Closing Shares and that any observer designated by the Majority
Sponsor Investors (as defined in the Investor Rights Agreement) has been
authorized to attend meetings of the Board, in each case, in accordance with the
terms of the Investor Rights Agreement;

 

4



--------------------------------------------------------------------------------

(v) a certificate from the Chief Financial Officer of the Company, given by such
individual on behalf of the Company and not in his individual capacity, to the
effect that the condition set forth in Section 2.3(b)(i) has been satisfied;

(vi) a certificate executed by the Secretary of the Company, given by him or her
on behalf of the Company and not in his or her individual capacity, certifying
that none of the (i) Articles (other than in accordance with
Section 2.4(b)(iii)), (ii) Bylaws, or (iii) Resolutions, in each case (copies of
which were delivered pursuant to Section 1.1(a) at or prior to the date hereof),
has been amended or otherwise modified since the date hereof;

(vii) a certificate from the Secretary of the Company certifying that the First
Closing Shares do not constitute United States real property interests within
the meaning of Section 897 of the Code, such certification to be in compliance
with Sections 897 and 1445 of the Code;

(viii) legal opinions of Company Counsel, substantially in the forms of
Exhibits E and F attached hereto; and

(ix) all such other documents, certificates and instruments as Investor may
reasonably request in order to give effect to the transactions contemplated
hereby and by the other Transaction Documents (in each case, to which Investor
is a party and to the extent required to be given effect on or prior to the
First Closing Date) or to vest in Investor good and valid title to the First
Closing Shares.

ARTICLE III

Second Closing

3.1 Second Closing Purchase and Sale of Second Closing Shares; Additional
Financing.

(a) Purchase and Sale of Second Closing Shares. In reliance upon the
representations, warranties and covenants, and upon the terms and subject to the
satisfaction of the conditions set forth in Section 3.3, at the Second Closing
and subject to Section 3.1(c), the Company hereby agrees to sell, issue and
convey to Investor, and Investor hereby agrees to purchase from the Company, the
aggregate number of Second Closing Shares in exchange for the purchase price per
share, in each case, set forth on Schedule 2 attached hereto. For the avoidance
of doubt, the aggregate amount to be paid by Investor to the Company in respect
of the Second Closing Shares shall be an amount equal to the Second Closing
Purchase Price. Notwithstanding anything to the contrary in this Agreement, if
the Acquisition shall have, for any reason, failed to occur prior to the
termination by either the Company or Investor pursuant to Section 8.3 of their
obligations to consummate the Second Closing, then the Company shall have no
further obligation whatsoever to sell or issue to Investor, and Investor shall
have no further right to purchase, any Second Closing Shares or Additional
Financing Shares hereunder.

(b) Additional Financing. If a timely Additional Financing Notice is received by
Investor, then, at the Second Closing, Investor hereby agrees to deliver to the
Company, and the Company hereby agrees to accept, the aggregate amount of
Additional Financing requested in such Additional Financing Notice in exchange
for issue and conveyance to Investor of the Additional Financing Shares in
accordance with the terms of this Agreement.

 

5



--------------------------------------------------------------------------------

(c) Interim Funding. Prior to the Second Closing, the Parties may agree to
consummate a partial purchase by Investor of the Second Closing Shares set forth
on Schedule 2 (at price per share set forth thereon) with the purchase price for
such partial purchase not to exceed $30,000,000 in the aggregate (the amount so
funded, the “Interim Funding”), if the Parties mutually agree that such funds
are required prior to the Second Closing Date in order to enable the iGATE
Purchasers to satisfy their obligation to fund the Open Offer Consideration (as
defined in the Patni SPA), notwithstanding the funding of the Open Offer Escrow
(as defined in the Patni SPA). If the Interim Funding occurs, the obligation of
Investor to purchase Preferred Shares pursuant to Section 3.1(a) shall be
correspondingly reduced by the aggregate amount of the Interim Funding.

3.2 Second Closing. Subject to the satisfaction of the conditions set forth in
Section 3.3 (other than those conditions that are to be satisfied at the Second
Closing itself) or the waiver thereof in writing by the Company and/or Investor
(as applicable), the closing of the purchase and sale of the Preferred Shares
contemplated by Section 3.1(a) (as adjusted pursuant to Section 3.1(c), if
applicable) and the provision of the Additional Financing, if any, contemplated
by Section 3.1(b) (the “Second Closing”) shall be held at the offices of
Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, or such
other location as the Parties shall mutually agree, two (2) Business Days prior
to the Completion Date, as defined in the Patni SPA (such date, the “Second
Closing Date”). All proceedings to be taken and all documents to be executed and
delivered by all Parties at the Second Closing will be deemed to have been taken
and executed simultaneously and no proceedings will be deemed to have been taken
nor documents executed or delivered until all have been taken, executed and
delivered.

3.3 Conditions to Second Closing.

(a) Conditions to Obligations of All Parties. The obligation of the Company to
sell, and the obligation of Investor to purchase, the Second Closing Shares (as
adjusted for any Second Closing Shares already purchased pursuant to
Section 3.1(c) above) and the obligation of the Parties to consummate the
transactions contemplated by this Agreement to occur on the Second Closing Date
are subject to the satisfaction, or written waiver by each Party, of the
following conditions on or prior to the Second Closing Date:

(i) First Closing. The First Closing shall have occurred in accordance with the
terms of this Agreement.

(ii) No Order; Legality. There shall not be in effect any Order or any Law
restraining, prohibiting or otherwise preventing the consummation the
transactions contemplated by the Transaction Documents.

(iii) HSR Act and Antitrust Compliance. Any waiting periods under the HSR Act or
other applicable Antitrust Laws applicable to or in respect of the transactions
contemplated by the Transaction Documents shall have expired or been terminated.

 

6



--------------------------------------------------------------------------------

(iv) Patni Purchase Agreements. All conditions precedent to the obligations of
the respective parties to consummate the closing of the transactions under the
Patni Purchase Agreements shall have been satisfied and/or waived, in each case,
in accordance with the terms of such agreements, as applicable.

(v) Debt Financing. The Company shall have received cash proceeds of the debt
financing contemplated by the Loan Documents.

(b) Conditions to Obligations of Investor. The obligation of Investor to
purchase the Second Closing Shares (as adjusted for any Second Closing Shares
already purchased pursuant to Section 3.1(c) above) and to consummate the
transactions contemplated by this Agreement to occur on the Second Closing Date
are subject to the satisfaction, or written waiver by Investor, of the following
conditions on or prior to the Second Closing Date:

(i) Covenants. The Company shall have performed and complied with, in all
material respects, all of the covenants and obligations required to be performed
or to be complied with by the Company pursuant to this Agreement and other
Transaction Documents (in each case, to which the Company is a party and to the
extent required to be given effect on or prior to the Second Closing Date) at or
prior to the Second Closing. Investor shall have received a certificate signed
on behalf of the Company by the Chief Financial Officer of the Company to such
effect.

(ii) Closing Deliveries. The Company shall have delivered or caused to be
delivered to Investor the items required by Section 3.4(b).

(c) Conditions to Obligations of the Company. The obligation of the Company to
sell the Second Closing Shares (as adjusted for any Second Closing Shares
already purchased pursuant to Section 3.1(c) above) and to consummate the
transactions contemplated by this Agreement to occur on the Second Closing Date
are subject to the satisfaction, or written waiver by the Company, of the
following condition on or prior to the Second Closing Date:

(i) Covenants. Investor shall have performed and complied with, in all material
respects, all of the covenants and obligations required to be performed or to be
complied with by Investor pursuant to this Agreement and other Transaction
Documents (in each case, to which Investor is a party and to the extent required
to be given effect on or prior to the Second Closing Date) at or prior to the
Second Closing.

(ii) Closing Deliveries. Investor shall have delivered or caused to be delivered
to the Company the items required by Section 3.4(a).

(d) Failure of Conditions. No Party to this Agreement may rely on the failure of
any condition set forth in this Section 3.3, as the case may be, to be satisfied
if such failure was caused by such Party’s breach of this Agreement.

3.4 Deliveries at the Second Closing.

(a) Deliveries by Investor. At the Second Closing, Investor shall deliver or
cause to be delivered to the Company the following items:

(i) the Second Closing Purchase Price, by wire transfer of immediately available
funds to one or more accounts designated by the Company no later than two
(2) Business Days prior to the Second Closing Date;

 

7



--------------------------------------------------------------------------------

(ii) to the extent any Additional Financing is required pursuant to
Section 3.1(b), such Additional Financing, by wire transfer of immediately
available funds to one or more accounts designated by the Company no later than
two (2) Business Days prior to the Second Closing Date; and

(iii) all such other documents, certificates and instruments as the Company may
reasonably request in order to give effect to the transactions contemplated
hereby and by the other Transaction Documents (in each case, to which the
Company is a party and to the extent required to be given effect on or prior to
the Second Closing Date).

(b) Deliveries by the Company. At the Second Closing, the Company shall deliver
or cause to be delivered to Investor the following items:

(i) stock certificates (such certificate(s) to be in the name of, and in the
denomination(s) specified to the Company by, Investor) representing the Second
Closing Shares in a form reasonably acceptable to Investor;

(ii) to the extent any Additional Financing is required pursuant to
Section 3.1(b), stock certificates (such certificate(s) to be in the name of,
and in the denomination(s) specified to the Company by, Investor) representing
the Additional Financing Shares in a form reasonably acceptable to Investor;

(iii) if no Additional Financing is required pursuant to Section 3.1(b), the
Additional Financing Commitment Fee paid to Apax Partners, L.P., Apax Europe VI
GP Co. Limited and Apax Europe VII GP Co. Limited (or the nominee of each such
applicable Person) in accordance with the allocations and wire instructions
provided to the Company by Investor prior to the Second Closing Date; provided,
however, that if less than the maximum amount of such Additional Financing is
required pursuant to Section 3.1(b), then the Company shall only be obligated to
pay a portion of the Additional Financing Commitment Fee equal to one percent
(1%) of the difference between (i) $210,000,000 and (ii) the portion of the
Additional Financing provided by the Investor to the Company;

(iv) a certificate from the Chief Financial Officer of the Company, given by
each such individual on behalf of the Company and not in his individual
capacity, to the effect that the condition set forth in Section 3.3(b)(i) has
been satisfied;

(v) a certificate executed by the Secretary of the Company, given by him or her
on behalf of the Company and not in his or her individual capacity, certifying
that none of the (i) Articles (other than in accordance with
Section 2.4(b)(iii)), (ii) Bylaws, or (iii) Resolutions, in each case (copies of
which were delivered pursuant to Section 1.1(a) at or prior to the date hereof),
has been amended or otherwise modified since the date hereof;

(vi) legal opinions of Company Counsel, substantially in the forms of Exhibits G
and H attached hereto;

 

8



--------------------------------------------------------------------------------

(vii) a certificate from the Secretary of the Company certifying that the Second
Closing Shares (and the Additional Financing Shares, if any) do not constitute
United States real property interests within the meaning of Section 897 of the
Code, such certification to be in compliance with Sections 897 and 1445 of the
Code;

(viii) no later than three (3) Business Days prior to the Second Closing Date,
amended Disclosure Schedules (which shall be reasonably satisfactory to
Investor) revised to reflect any event or development that would render any
representation or warranty of the Company contained in Section 4.4(a),
Section 4.4(c), and/or Section 4.13(a) of this Agreement inaccurate or
incomplete due to events or circumstances occurring after the First Closing Date
(such schedules, the “Amended Disclosure Schedules”); and

(ix) all such other documents, certificates and instruments as Investor may
reasonably request in order to give effect to the transactions contemplated
hereby and by the other Transaction Documents (in each case, to which Investor
is a party and to the extent required to be given effect on or prior to the
Second Closing Date) or to vest in Investor good and valid title to the Second
Closing Shares and, if any, the Additional Financing Shares.

ARTICLE IV

Representations and Warranties of the Company

Except as expressly set forth or expressly provided for in the (i) Company
Filings (in each case excluding any disclosures set forth in any “forward
looking statements” within the meaning of the Securities Act and/or the Exchange
Act (including any statements disclosed under the headings “Risk Factors”,
“Forward Looking Statements” and “Future Operating Results”)), other than with
respect to any representation or warranty set forth in
Section 4.4 (Capitalization), Section 4.13 (Material Contracts) or
Section 4.14 (Tax Matters), (ii) the correspondingly identified schedule set
forth in the disclosure schedules attached hereto and delivered to Investor by
the Company on the date hereof (collectively, the “Disclosure Schedules”), or
(iii) the Transaction Documents, the Company hereby represents and warrants to
Investor, as of the date hereof, the First Closing and the Second Closing, as
follows:

4.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, as applicable, and has all requisite power and
authority to carry on its business as currently conducted and as currently
proposed to be conducted, and to own and use its properties. Neither the Company
nor any of its Subsidiaries is in violation or default of any of the provisions
of its respective certificate or articles of incorporation, bylaws, limited
partnership agreement, or other organizational or charter documents. Each of the
Company and its Subsidiaries is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification
necessary unless the failure to so qualify has not had and would not reasonably
be expected to have a Material Adverse Effect.

4.2 Authorization. The Company has all requisite corporate power and has taken
all necessary corporate action required for the due authorization, execution,
delivery and

 

9



--------------------------------------------------------------------------------

performance by the Company of the Transaction Documents and the consummation of
the transactions contemplated hereby and thereby and no action on the part of
the stockholders of the Company is required under applicable Law for the
consummation of the transactions contemplated by this Agreement to occur as of
any Closing. This Agreement has been duly executed and delivered by the Company,
and the applicable Transaction Documents and instruments referred to herein to
which it is a party will be duly executed and delivered by the Company at the
applicable Closing, and each such agreement constitutes or will constitute at
such applicable Closing a valid and binding obligation of the Company
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance or other similar Laws affecting creditors’
rights generally and to general equitable principles.

4.3 No Conflict, Breach, Violation or Default.

(a) The execution, delivery and performance of the Transaction Documents by the
Company and the issuance and sale of the Securities contemplated hereby and
thereby will not: (i) materially conflict with or result in a material violation
of the Articles or Bylaws, both as in effect on the relevant Closing (true and
complete copies of which have been made available to Investor), (ii) result in
any violation of any Law to which the Company, any of its Subsidiaries or any of
their respective assets is subject, (iii) result in a breach or violation of any
of the terms and provisions of, or constitute a default under, any Material
Contract, or (iv) except pursuant to the Loan Documents and other than Permitted
Liens, result in the creation of any material Lien upon any of the Company’s or
any Subsidiary’s assets, except in the case of clauses (ii) and (iii), as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

(b) Neither the execution, delivery or performance of any Transaction Document
by the Company, nor the consummation by it of the obligations and transactions
contemplated thereby (including the issuance, the reservation for issuance and
the delivery, as applicable, of the Securities) requires any consent of,
authorization by, exemption from, filing with or notice to any Governmental
Authority or any other Person, other than (i) the filing of the Series B
Statement with Respect to Shares with the Secretary of the Commonwealth of the
Commonwealth of Pennsylvania, (ii) the filings required to comply with the
Company’s registration and listing obligations under the Investor Rights
Agreement, (iii) filings required under applicable U.S. federal and state
securities Laws, and (iv) the Shareholder Approval, other than any consent,
authorization, exemption, filing or notice, the failure of which to obtain would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

4.4 Capitalization.

(a) Schedule 4.4(a) sets forth as of December 31, 2010: (i) the authorized
capital stock of the Company; (ii) the number of shares of capital stock of the
Company issued and outstanding (on both an actual and fully-diluted basis); and
(iii) the number of shares of capital stock reserved for issuance pursuant to
the Company’s various option and incentive plans.

(b) As of the date hereof, all of the Company’s Subsidiaries (other than iGATE
Technologies, Inc., iGATE Mauritius, Red Brigade Europe Limited and Red Brigade
UK Limited) are listed on Exhibit 21 to the Form 10-K. The Company owns,
directly or indirectly,

 

10



--------------------------------------------------------------------------------

all of the capital stock or other equity interests of each such Subsidiary
(including those listed above as not set forth on Exhibit 21 to the Form 10-K)
free and clear of any Lien (other than Permitted Liens). Except as disclosed in
the Company Filings, as of the date hereof, neither the Company nor any of its
Subsidiaries owns, directly or indirectly, capital stock or other equity
interests of any other Person.

(c) All of the issued and outstanding equity securities of each of the Company
and its Subsidiaries have been duly authorized and validly issued and are fully
paid, nonassessable and free of preemptive rights and were issued in compliance
with applicable securities Laws. Except as disclosed in the Company Filings, no
Person is entitled to preemptive rights, rights of first refusal, rights of
participation or similar rights pursuant to any statute or Contract (other than
under the RBC Agreement or any written contract providing for any grant or award
under the Company’s or any of its Subsidiaries written Employee Benefit Plans)
with respect to any securities of the Company or any of its Subsidiaries. Except
as described on Schedule 4.4(c), as of the date hereof, there are no outstanding
warrants, options, convertible securities, stock appreciation rights, phantom
stock or other rights, agreements or arrangements under which the Company or any
of its Subsidiaries is or may be obligated to issue any securities of any kind.
Schedule 4.4(c) sets forth, as of December 31, 2010, (i) the aggregate number of
shares issuable upon the exercise (assuming all conditions to vesting or the
satisfaction of any other applicable contingency have occurred) of all awards
and grants outstanding under the Company’s Amended and Restated 2006 Stock
Incentive Plan (as amended), (ii) the weighted average exercise and/or
conversion price (as applicable) of such restricted stock awards and option
grants, and (iii) any acceleration of vesting or other rights arising under any
such award or grant due to the consummation of the transactions contemplated by
this Agreement. Except as disclosed in the Company Filings and the Form S-3 and
except for the Investor Rights Agreement, there are no voting agreements,
registration rights agreements or other agreements of any kind among the Company
and any other Person relating to the securities of the Company.

4.5 Valid Issuance. The Preferred Shares have been duly and validly authorized
and, when issued and paid for pursuant to this Agreement, will be validly
issued, fully paid and nonassessable, and shall be free and clear of all Liens,
except for restrictions on transfer imposed by applicable securities Laws. The
Company has reserved from its duly authorized capital stock the initial number
of shares of Common Stock issuable upon the exercise and/or conversion of the
Preferred Shares outstanding as of the First Closing Date and/or the Second
Closing Date, as the case may be, free and clear of all Liens, except for
restrictions on transfer imposed by applicable securities Laws.

4.6 Company Filings; Financial Statements; Undisclosed Liabilities.

(a) Company Filings. The Company has filed all material reports, schedules,
forms, statements and other documents with the SEC required to be filed by the
Company pursuant to the Securities Act or the Exchange Act since December 31,
2009 (collectively, the “Company Filings”). As of their respective effective
dates (in the case of Company Filings that are registration statements filed
pursuant to the requirements of the Securities Act) and as of their respective
dates of filing (in the case of all other Company Filings), the Company Filings
complied in all material respects with the requirements of the Securities Act
and/or the Exchange Act, as the case may be, and the rules and regulations of
the SEC promulgated thereunder

 

11



--------------------------------------------------------------------------------

applicable thereto, and except to the extent amended or superseded by a
subsequent filing with the SEC prior to the date of this Agreement, as of such
respective dates, none of the Company Filings contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. None of the Company’s
Subsidiaries is subject to the periodic reporting requirements of the Exchange
Act. As of the date hereof, there are no outstanding or unresolved comments in
comment letters from the SEC staff with respect to any of the Company Filings.
To the Knowledge of the Company, as of the date hereof, none of the Company
Filings is the subject of ongoing SEC review or outstanding SEC investigation.

(b) Financial Statements. Each of the audited consolidated financial statements
and the unaudited quarterly financial statements (including, in each case, the
notes thereto) of the Company included in the Company Filings when filed
complied as to form in all material respects with the published rules and
regulations of the SEC with respect thereto, have been prepared in all material
respects in accordance with GAAP (except as may be disclosed therein or in the
notes thereto, and, in the case of unaudited quarterly statements, to the extent
permitted by Form 10-Q of the SEC or other rules and regulations of the SEC) and
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the dates thereof and the consolidated
results of their operations and cash flows for the periods then ended (subject,
in the case of unaudited quarterly statements, to normal year end adjustments
and the absence of footnotes). Neither the Company nor any of its Subsidiaries
has or is subject to any “Off-Balance Sheet Arrangement” (as defined in
Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act),
other than as disclosed in the Company Filings.

(c) Undisclosed Liabilities. There are no liabilities of the Company or any of
its Subsidiaries of any kind whatsoever (whether accrued, contingent, absolute,
determined, determinable or otherwise), other than liabilities: (i) reflected in
the financial statements included or otherwise disclosed in the Company Filings,
(ii) incurred in the Ordinary Course of Business consistent with past practice
(other than any such liabilities related to any breach of Contract, violation of
Law or tort), (iii) created under, or incurred in connection with, this
Agreement, the Series B Statement with Respect to Shares, the Loan Documents, or
the Patni Purchase Agreements or the other Transaction Documents, (iv) under the
Hedge Agreement, or (v) which would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

4.7 Internal Controls.

(a) The Company and its Subsidiaries have established and maintained a system of
internal control over financial reporting (as defined in Rule 13a-15 under the
Exchange Act). Such internal controls provide reasonable assurance regarding the
reliability of the Company’s financial reporting and the preparation of Company
financial statements for external purposes in accordance with GAAP. Since
December 31, 2008, the Company’s principal executive officer and its principal
financial officer have disclosed to the Company’s auditors and the audit
committee of the Board any known fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls

 

12



--------------------------------------------------------------------------------

and the Company has provided to Investor copies of any material written
materials relating to each of the foregoing. The Company has made available to
Investor all such disclosures made by management to the Company’s auditors and
audit committee from December 31, 2008 to the date of this Agreement.

(b) The Company has established and maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15 under the Exchange Act); such disclosure
controls and procedures are designed to ensure that material information
relating to the Company required to be included in reports filed under the
Exchange Act, including its consolidated Subsidiaries, is made known to the
Company’s principal executive officer and its principal financial officer, and
such disclosure controls and procedures are effective in timely alerting the
Company’s principal executive officer and its principal financial officer to
material information required to be disclosed by the Company in the reports that
it files or submits to the SEC under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the rules and forms
of the SEC.

4.8 Private Placement. Neither the Company nor any Person acting on its behalf
has conducted any general solicitation or general advertising (as those terms
are used in Regulation D) in connection with the offer or sale of any of the
Preferred Shares. Assuming the accuracy of Investor’s representations and
warranties set forth in Article V, no registration under the Securities Act is
required for the offer and sale of the Securities to Investor as contemplated
hereby.

4.9 Certain Actions. Since September 30, 2010, no Material Adverse Effect has
occurred.

4.10 Compliance with Laws.

(a) Each of the Company and its Subsidiaries is in compliance with all Laws
applicable to it and its business or operations, except where such noncompliance
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. Each of the Company and its Subsidiaries has in
effect all material approvals, authorizations, registrations, licenses,
exemptions, Permits and consents of Governmental Authorities (each a “Material
License”) necessary for it to conduct its business as presently conducted,
except for such Material Licenses the absence of which would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

(b) Neither the Company nor any Subsidiary has, nor, to the Knowledge of the
Company, has any director, officer, agent or employee of the Company or any
Subsidiary paid, caused to be paid, or agreed to pay, directly or indirectly, in
connection with the business of the Company: (i) to any government or agency
thereof, any agent or any supplier or customer, any bribe, kickback or other
similar payment; (ii) any contribution to any political party or candidate
(other than from personal funds of directors, officers or employees not
reimbursed by their respective employers or as otherwise permitted by applicable
Law); or (iii) intentionally established or maintained any unrecorded fund or
asset or made any false entries on any books or records for any purpose.

 

13



--------------------------------------------------------------------------------

4.11 Litigation. Except as disclosed in the Company Filings, there is no Action
brought, conducted or heard by or before any court or other Governmental
Authority pending or, to the Knowledge of the Company, threatened in writing
against the Company or any of its Subsidiaries that, individually or in the
aggregate, would reasonably be expected to be material to the Company and its
Subsidiaries. Except as disclosed in the Company Filings, there is no, and for
the past three (3) years there has not been any, Order in effect against the
Company or any of its Subsidiaries that is material to the Company and its
Subsidiaries.

4.12 Customers. Except as would not reasonably be expected to have a material
and adverse effect on the Company and its Subsidiaries taken as a whole, the
relationships between the top fifteen (15) customers of the Company and its
Subsidiaries (on a consolidated basis and based on aggregate revenue for the
twelve (12) month period ended December 31, 2010), on one hand, and the Company
and its Subsidiaries, on the other, are, to the Company’s Knowledge, good
commercial working relationships, and no such customer has canceled,
communicated in writing its intent to cancel, or has otherwise terminated its
relationship with the Company or any of its Subsidiaries, or materially
decreased the amount of its purchase of services or products that the Company or
any of its Subsidiaries provides to such customer. Investor has been provided
with true, correct and complete copies of each master service or similar
governing Contract with each such customer prior to the date hereof.

4.13 Material Contracts.

(a) Schedule 4.13(a) lists all Contracts of the following types to which either
the Company or any of its Subsidiaries is a party or subject (other than the
Transaction Documents):

(i) other than any Contract with any customer described in Section 4.12 which is
contemplated by this clause (a) (each of which shall, for purposes of this
Agreement, constitute a Material Contract despite not being listed on
Schedule 4.13(a)), any Contract pursuant to which the Company and/or any
Subsidiary received payments of $5,000,000 or more, or made payments of
$1,000,000 or more, in each case, in the aggregate during the twelve (12) month
period ended September 30, 2010;

(ii) any employment, management or consulting Contract with executive officers
(as defined in Rule 405 under the Securities Act) of the Company providing for
aggregate annual payments by the Company or any of its Subsidiaries in an amount
in excess of $150,000;

(iii) any Contract involving Indebtedness of the Company or any of its
Subsidiaries exceeding $250,000 individually and/or $1,000,000 in the aggregate;

(iv) any Contract involving any material Tax sharing arrangement; and

(v) except for any Contract with any customer described in Section 4.12, any
other Contract, the termination of which would reasonably be expected to result
in a Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

(b) Each Contract required to be set forth on Schedule 4.13(a) (each, a
“Material Contract”) is valid, binding and in full force and effect upon the
Company and/or applicable Subsidiary (and, to the Knowledge of the Company, the
other parties thereto) in all material respects. The Company and each Subsidiary
and, to the Company’s Knowledge, each other party to such Material Contract has
performed in all material respects all obligations required to be performed by
it under such Material Contract, and there exists no event, occurrence or
condition which, with or without the giving of notice, the lapse of time or
both, would become a material default by the Company or any of its Subsidiaries
or, to the Company’s Knowledge, by any other party thereto.

4.14 Tax Matters.

(a) Each of the Company and its Subsidiaries has timely prepared and filed all
U.S. federal and other material Tax Returns required to have been filed by the
Company or any of its Subsidiaries with all appropriate Governmental Authorities
and timely paid all material Taxes shown thereon or otherwise owed by it. All
such Tax Returns are true, correct and complete in all material respects. Except
as set forth on Schedule 4.14, all material Taxes and other assessments and
levies that the Company or any of its Subsidiaries is required to withhold or to
collect for payment have been duly withheld and collected and paid to the proper
Governmental Authority or third party when due. To the Company’s Knowledge, no
claim has ever been made by a Governmental Authority in a jurisdiction where the
Company or any of its Subsidiaries does not file Tax Returns that the Company or
any of its Subsidiaries is or may be subject to taxation by that jurisdiction.

(b) Except as set forth on Schedule 4.14, no material federal, state, local, or
non-U.S. Tax audits or administrative or judicial Tax proceedings are pending or
being conducted with respect to the Company or any of its Subsidiaries. Except
as set forth on Schedule 4.14, neither the Company nor any of its Subsidiaries
has received from any federal, state, local, or non-U.S. taxing authority any
(i) written notice indicating an intent to open an audit or other review related
to any material Tax, or (ii) written notice of deficiency or proposed adjustment
for any material amount of Tax proposed, asserted, or assessed by any taxing
authority against the Company or any of its Subsidiaries.

(c) Neither the Company nor any of its Subsidiaries (i) has been a member of an
affiliated group filing a consolidated federal income Tax Return (other than a
group the common parent of which was the Company) or (ii) is aware of any
material liability for the Taxes of any Person (other than the Company or any of
its Subsidiaries) under U.S. Treas. Reg. § 1.1502-6 (or any similar provision of
state, local, or non-U.S. Law), as a transferee or successor, by Contract, or
otherwise.

(d) Neither the Company nor any of its Subsidiaries has distributed stock of
another Person, or has had its stock distributed by another Person, in a
transaction that was purported or intended to be governed in whole or in part by
Section 355 or 361 of the Code.

(e) Neither the Company nor any of its Subsidiaries is or has been a party to
any “listed transaction,” as defined in Section 6707A(c)(2) of the Code and U.S.
Treas. Reg. § 1.6011-4(b)(2).

 

15



--------------------------------------------------------------------------------

(f) No material concession, agreement (including any agreement for the deferred
payment of any Tax liability), Tax holiday, or other Contract with any Tax
authority relating to the Company or any of its Subsidiaries is subject to
reduction, revocation, cancellation or any other material changes (including
retroactive changes), other than the ordinary course expiration of any such
concession, agreement, holiday or other Contract in accordance with its terms,
and each of the Company and its Subsidiaries is in material compliance with the
terms thereof.

4.15 Property. The Company and its Subsidiaries have good and valid title to, or
a valid leasehold interest in, all of their respective material assets
(including, Real Property and tangible, intangible and personal property) free
and clear of all Liens (other than Permitted Liens). Other than as set forth in
the Company Filings or as would not reasonably be expected to result in a
Material Adverse Effect, all such assets are sufficient to conduct the
businesses of the Company and its Subsidiaries in substantially the same manner
as they are currently conducted.

4.16 Employee Benefits Matters.

(a) Each Employee Benefit Plan (and each related trust, insurance Contract, or
fund) has been maintained, funded and administered in compliance in all respects
with its terms and with the applicable requirements of ERISA, the Code and other
applicable Laws, other than instances of noncompliance that, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect. Each Employee Benefit Plan that is intended to meet the requirements of
a “qualified plan” under Section 401(a) of the Code has received a favorable
determination letter (or may rely on a favorable opinion letter) from the United
States Internal Revenue Service.

(b) Neither the Company nor any of its Subsidiaries maintains, sponsors,
contributes to, has any obligation to contribute to, or has any current or
potential material liability or obligation under or with respect to (i) a
“defined benefit plan” (as such term is defined in Section 3(35) of ERISA),
(ii) a “multiple employer plan” (within the meaning of Section 210 of ERISA or
Section 413(c) of the Code), or (iii) a “multiemployer plan” as defined in
Section 3(37) of ERISA, or (iv) a “multiple employer welfare arrangement” (as
such term is defined in Section 3(40) of ERISA), in each case, other than
Foreign Benefit Plans (as defined below). Except as would not reasonably be
expected to result in a Material Adverse Effect, the Company and its
Subsidiaries have no current or potential liability or obligation by reason of
at any time being treated as a single employer under Section 414 of the Code
with any other Person.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) there have been no prohibited transactions (as defined in
Section 406 of ERISA or Section 4975 of the Code) and no breach of fiduciary
duty (as determined under ERISA) with respect to any Employee Benefit Plan, and
(ii) the Company and its Subsidiaries have, for purposes of each Employee
Benefit Plan, correctly classified those individuals performing services for the
Company or any of its Subsidiaries as employees or non-employees.

(d) Except as would not reasonably be expected to result in a Material Adverse
Effect, each benefit or compensation plan, program, agreement or arrangement
which is

 

16



--------------------------------------------------------------------------------

subject to the laws of any jurisdiction outside the United States and is
maintained, sponsored or contributed to by the Company or any of its
Subsidiaries or with respect to which the Company or any of its Subsidiaries has
any liability or obligation for Persons located outside the United States (each,
a “Foreign Benefit Plan”) has been maintained, funded and administered in
compliance with its terms and the requirements of applicable Laws, and no
Foreign Benefit Plan has any unfunded or underfunded liabilities.

4.17 Labor Matters.

(a) As of the date hereof (and, for purposes of the Company making such
representations and warranties as of the First Closing and the Second Closing,
as of the First Closing), (i) neither the Company nor any of its Subsidiaries is
a party to or bound by any collective bargaining Contract with any union, labor
organization, or other collective bargaining representative; and (ii) there are
no strikes or any other material labor disputes involving the Company’s or any
of its Subsidiaries’ employees pending or, to the Company’s Knowledge,
threatened.

(b) Each of the Company and its Subsidiaries is, and at all times has been, in
compliance in all material respects with all applicable Laws respecting
employment and employment practices, including provisions thereof relating to
terms and conditions of employment, wages and hours, overtime, classification of
employees and independent contractors, immigration, and the withholding and
payment of social security and other employment Taxes.

4.18 Intellectual Property.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, neither the Company’s nor any
of its Subsidiaries’ use of any Intellectual Property used in or necessary for
the conduct of their respective businesses as currently conducted (collectively,
the “Company Intellectual Property”), nor the operation of the Company’s or any
of its Subsidiaries’ respective businesses, infringes, misappropriates or
otherwise violates any Intellectual Property of any other Person (and no Actions
are pending or, to the Knowledge of the Company, threatened alleging any of the
foregoing). To the Knowledge of the Company, no Person is infringing,
misappropriating or violating the rights of the Company or any of its
Subsidiaries with respect to any Company Intellectual Property, except as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

4.19 Transactions with Affiliates. Except as disclosed in the Company Filings or
the Form S-3, none of the officers or directors or other Affiliates of the
Company is presently a party to any material transaction with the Company or any
of its Subsidiaries (other than as holders of stock options, warrants and/or
other grants or awards under the Company’s Amended and Restated 2006 Stock
Incentive Plan, and for services as employees, officers and directors).

4.20 Brokers and Finders. Except as expressly provided in the Transaction
Documents (including Section 8.1 of the Investor Rights Agreement), no Person
will have, as a result of the transactions contemplated by the Transaction
Documents, any valid right, interest or

 

17



--------------------------------------------------------------------------------

claim against or upon the Company, any of its Subsidiaries or Investor for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company.

4.21 Application of Takeover Protections. The Company and the Board have taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Articles,
Bylaws or the Laws of the Commonwealth of Pennsylvania that is or could become
applicable to Investor as a result of Investor and the Company fulfilling their
respective obligations or exercising their respective rights under the
Transaction Documents, including as a result of the issuance or ownership of the
Securities, as the case may be, contemplated by this Agreement.

4.22 Exclusive Warranties. The Company acknowledges and agrees that Investor
(a) will rely upon the truth and accuracy of the foregoing representations and
warranties, acknowledgement and agreements and (b) makes no and has not made any
representation or warranty with respect to the transactions contemplated hereby
other than those specifically set forth in Article V hereof. Except for the
representations and warranties contained in this Article IV or as provided in
the other Transaction Documents, neither the Company nor any other Person acting
on behalf of the Company, makes any representation or warranty, express or
implied.

4.23 Patni Purchase Agreements. The Company has provided to Investor true and
complete copies of the Patni Purchase Agreements.

ARTICLE V

Representations and Warranties of Investor

Investor hereby represents and warrants to the Company, as of the date of this
Agreement, the First Closing Date and the Second Closing Date, as follows:

5.1 Organization and Existence. Investor is a validly existing private company
limited by shares and has all requisite company power and authority to invest in
the Preferred Shares pursuant to this Agreement.

5.2 Authorization. The execution, delivery and performance by Investor of the
Transaction Documents to which Investor is a party have been duly authorized and
will each constitute the valid and legally binding obligation of Investor,
enforceable against Investor in accordance with their respective terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability, relating to or affecting creditors’
rights generally.

5.3 No Conflict, Breach, Violation or Default.

(a) The execution, delivery and performance of the Transaction Documents by
Investor and the purchase of the Preferred Shares contemplated hereby will not:
(i) conflict with or result in a violation of articles of association (or other
governing documents) of Investor, (ii) result in any material violation of any
Law to which Investor or any of its assets are subject

 

18



--------------------------------------------------------------------------------

to, (iii) result in a material breach or a material violation of any of the
terms and provisions of, or constitute a default under, any material Contract to
which Investor is a party or (iv) result in the creation of any Lien (other than
Permitted Liens (it being agreed that, for the purposes of this Section 5.3(a)
only, each reference to the Company and/or its Subsidiaries in the definition of
“Permitted Liens” be deemed a reference to Investor and that clause (g) thereof
shall not apply)) upon any material properties or assets of Investor.

(b) Neither the execution, delivery or performance of any Transaction Document
by Investor, nor the consummation by Investor of the obligations and
transactions contemplated thereby requires any consent of, authorization by,
exemption from, filing with or notice to any Governmental Authority or any other
Person, other than filings required under applicable U.S. federal and state
securities Laws.

5.4 No Company Stock Ownership. Investor does not own, on behalf of itself or as
a nominee or agent of another Person, any capital stock or other equity
interests or options, warrants, calls, subscriptions or other rights to purchase
any capital stock or other equity interests of the Company or any of its
Subsidiaries.

5.5 Purchase Entirely for Own Account. The Securities to be received by Investor
hereunder will be acquired for Investor’s own account, not as nominee or agent,
and not with a view to the resale or distribution of any part thereof in
violation of the Securities Act, and Investor has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the Securities Act without prejudice, however, to the Investor’s
right at all times to sell or otherwise dispose of all or any part of such
Securities in compliance with applicable securities Laws. Nothing contained
herein shall be deemed a representation or warranty by Investor to hold the
Securities for any period of time. Investor is not a broker dealer registered
with the SEC under the Exchange Act or an entity engaged in a business that
would require it to be so registered.

5.6 Investment Experience. Investor acknowledges that it is able to fend for
itself in the transactions contemplated hereby, can bear the economic risk and
complete loss of its investment in the Securities and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment contemplated hereby.

5.7 Restricted Securities. Investor understands that the Securities are
characterized as “restricted securities” under the United States federal
securities Laws and are being acquired from the Company in a transaction not
involving a public offering and that under such Laws and applicable regulations
such securities may not be resold without registration under the Securities Act
or pursuant to an exemption therefrom.

5.8 Private Placement.

(a) Investor is an “accredited investor” as defined in Rule 501(a) of Regulation
D, as amended, under the Securities Act.

(b) Investor acknowledges that (i) it has conducted its own investigation of the
Company and the terms of the Securities, (ii) it has had access to the Company
Filings with

 

19



--------------------------------------------------------------------------------

the SEC and to such financial and other information as it deems necessary to
make its decision to purchase the Securities, and (iii) has been offered the
opportunity to conduct such review and analysis of the business, assets,
condition, operations and prospects of the Company and its Subsidiaries and to
ask questions of the Company and received answers thereto, each as it deemed
necessary in connection with the decision to purchase the Securities. Investor
further acknowledges that it has had such opportunity to consult with its own
counsel, financial and tax advisors and other professional advisers as it
believes is sufficient for purposes of the purchase of the Securities. The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Article IV of this Agreement or the right of Investor to rely
thereon.

(c) Investor understands that the Company will rely upon the truth and accuracy
of the foregoing representations, acknowledgements and agreements.

(d) Except for the representations and warranties contained in Article IV of
this Agreement, Investor acknowledges that neither the Company nor any Person on
behalf of the Company makes, and Investor has not relied upon, any other express
or implied representation or warranty with respect to the Company or any of its
Subsidiaries or with respect to any other information provided to Investor in
connection with the transactions contemplated by this Agreement.

5.9 Financial Capability. As of each of the First Closing Date and the Second
Closing Date, as applicable, Investor will have the funds necessary to
(a) purchase the Preferred Shares to be purchased and (b) fund the Additional
Financing, if any, required to be funded, in each case, by it on such date on
the terms and subject to the conditions set forth in this Agreement.

5.10 Partnership Status. Investor will file an election to be treated as a
partnership for U.S. federal income tax purposes, effective as of the date of
its formation and prior to the First Closing.

ARTICLE VI

Covenants and Agreements

6.1 Interim Operations of the Company. Prior to the First Closing Date or the
earlier termination of this Agreement in accordance with its terms, the Company
and each Subsidiary shall operate in the Ordinary Course of Business. Except as
expressly permitted or required by the Transaction Documents, prior to the First
Closing Date (or the Second Closing Date in the case of clauses (a) and (j)) or
the earlier termination of this Agreement in accordance with its terms, unless
Investor has previously consented in writing thereto (which consent will not be
unreasonably withheld, conditioned or delayed), the Company shall not, and the
Company shall take all reasonably necessary actions to ensure that each Company
Subsidiary shall not, (whether directly or indirectly):

(a) (i) rescind, cancel or otherwise terminate (whether in whole or in part),
(ii) pay or agree to pay any termination or other similar fee or payment under
or in connection with, and/or (iii) take or omit to take any material action
(including agreeing, granting or

 

20



--------------------------------------------------------------------------------

consenting to, or otherwise entering into, any amendment, supplement,
modification or waiver of any term, provision, right or obligation) with respect
to, in each case, any Patni Purchase Agreement or any Loan Document (including
any debt financing commitment letter entered into by the Company in connection
with the Acquisition);

(b) declare or make any Restricted Payment (as defined in the Investor Rights
Agreement, but excluding any payment contemplated by Section 5.1(a)(i)(B) of
such agreement) except for (i) payments with respect to the Series B Preferred
Stock (including redemption thereof) in accordance with the Series B Statement
with Respect to Shares, and (ii) the Permitted Dividend;

(c) authorize, issue, enter into any agreement providing for the issuance
(contingent or otherwise) of (i) any notes or debt securities convertible into
or exchangeable for capital stock or other equity securities, issued in
connection with the issuance of capital stock or other equity securities or
containing profit participation features or (ii) any capital stock or other
equity securities, Options, warrants or other equity linked securities (or any
other securities convertible into or exchangeable for any capital stock or other
equity securities), except for the issuance of (A) capital stock or other equity
securities to the Company or a wholly-owned Subsidiary of the Company,
(B) Series B Preferred Stock issued pursuant to the terms of this Agreement and
any shares of Common Stock issued upon conversion of such Series B Preferred
Stock, (C) the Conversion Stock, (D) grants of equity to officers, employees,
directors or consultants of the Company and its Subsidiaries pursuant to
Employee Benefit Plans, (E) securities issued pursuant to any rights agreements,
including convertible securities, Options and warrants existing or outstanding
as of the date of this Agreement (it being understood that any modification or
amendment to any such pre-existing right or agreement subsequent to the date of
this Agreement with the effect of increasing the percentage of the Company’s
fully-diluted securities underlying such rights agreement shall not be included
in this clause (E)), (F) upon the occurrence of a stock split, stock dividend or
any subdivision of the Common Stock, and (G) a Permitted Public Offering;

(d) reclassify or recapitalize any securities of the Company or any of its
Subsidiaries by any means, including by merger, in any manner that adversely
affects the rights of the holders of Series B Preferred Stock under the Investor
Rights Agreement and the Series B Statement with Respect to Shares;

(e) sell, lease, exclusively license or otherwise dispose of any equity interest
in any Subsidiary or assets of the Company or its Subsidiaries (other than in
the Ordinary Course of Business);

(f) acquire or enter into, or permit any Subsidiary to acquire or enter into,
any interest in any Person or business (whether by a purchase of assets,
purchase of stock, merger, loan or advances to, guarantees for the benefit of,
investments in or otherwise) or any joint venture;

(g) enter into, or permit any Subsidiary to enter into, any line of business
other than the lines of business in which those entities are currently engaged
and other activities or lines of business reasonably related thereto in each
case;

 

21



--------------------------------------------------------------------------------

(h) enter into, amend, modify or supplement any Contract with any Related Party
(as defined in the Investor Rights Agreement), except for customary employment
arrangements and benefit programs as determined by the Board, or any Contracts
of not more than $25,000 in value and except as otherwise expressly contemplated
by the Transaction Documents;

(i) terminate any Material Contract or customer Contract described in
Section 4.12 (other than in the Ordinary Course of Business);

(j) other than (i) in the Ordinary Course of Business (other than funded
Indebtedness or any guarantees thereof) or (ii) pursuant to the Hedge Agreement,
create, incur, guarantee, assume, issue or permit any Subsidiary to create,
incur, guarantee, assume or issue, any Indebtedness;

(k) approve the hiring or termination of the Chief Executive Officer or the
Chief Financial Officer;

(l) make any amendment to or rescind (including in each, case by merger or
consolidation) any provision of the certificate of incorporation, articles of
incorporation, by-laws or similar organizational documents of the Company or any
of its Subsidiaries which would reasonably be expected to conflict with the
terms and provisions of the Transaction Documents or the rights of Investor
thereunder;

(m) voluntarily delist from any trading market;

(n) except to provide for the appointment of Investor Directors (as defined in
the Investor Rights Agreement) pursuant to Article IV or Section 7.2 of the
Investor Rights Agreement, increase the size of the Board beyond twelve
(12) members;

(o) except (i) as set forth on Schedule 4.14, (ii) as may be required by Law or
to comply with GAAP, and (iii) as would not, individually or in the aggregate,
have a material and adverse effect on the Company and its Subsidiaries taken as
a whole, make or change any election, change an annual accounting period, adopt
or change any accounting method or cash management practice, file any amended
Tax Return, enter into any closing agreement, settle any Tax claim or assessment
relating to the Company or any of its Subsidiaries, surrender any right to claim
a refund of Taxes, consent to any extension or waiver of the limitation period
applicable to any Tax claim or assessment relating to the Company or any of its
Subsidiaries, or take any other similar action relating to the filing of any Tax
Return or the payment of any Tax;

(p) commence any voluntary liquidation, bankruptcy, dissolution,
recapitalization, reorganization or assignment to their creditors, or any
similar transaction; or

(q) agree to any of the foregoing.

Notwithstanding the foregoing, nothing in this Agreement is intended to give
Investor, directly or indirectly, the right to control or direct the business or
operations of the Company or its Subsidiaries. The Company and its Subsidiaries
shall exercise, consistent with the terms and conditions of this Agreement,
complete control and supervision over their own business and operations.

 

22



--------------------------------------------------------------------------------

6.2 Further Assurances. Upon the terms and subject to the conditions set forth
in this Agreement, each Party agrees to take, or cause to be taken, all actions,
and to do, or cause to be done, and to assist and cooperate with the other Party
in doing, all things reasonably necessary, proper or advisable to consummate and
make effective, as expeditiously as practicable, the transactions contemplated
by this Agreement and the other Transaction Documents and to obtain satisfaction
or waiver of the conditions precedent to the consummation of the transactions
contemplated hereby and thereby, including: (a) obtaining all necessary consents
from Governmental Authorities and other third parties and the making of all
filings and the taking of all steps as may be necessary to obtain Consent from,
or to avoid an Action by, any Governmental Authority, (b) the defending of any
Actions challenging this Agreement or any other Transaction Document or the
consummation of the transactions contemplated hereby or thereby, including
seeking to have any stay or temporary restraining order entered by any court or
other Governmental Authority vacated or reversed and (c) the execution and
delivery of any additional instruments necessary to consummate the transactions
contemplated by, and to fully carry out the purposes of, this Agreement and the
other Transaction Documents. The Parties further agree that, if any
authorization, approval or consent of the shareholders of the Company (in
addition to the Shareholder Approval) is reasonably required to give effect to
the rights and privileges of Investor set forth in this Agreement, the Investor
Rights Agreement and/or the Series B Statement with Respect to Shares, then the
obligations of the Company to provide the assistance and cooperation set forth
in this Section 6.2 shall apply.

6.3 Preparation of the Proxy Statement; Stockholders’ Meeting.

(a) Shareholder Approval; Proxy Statement. The Company agrees to use its
reasonable best efforts to, at the next regularly scheduled annual meeting of
the stockholders of the Company (which annual meeting shall in no event occur
later than April 30, 2011), obtain the Shareholder Approval (the “Shareholder
Meeting”), and as promptly as reasonably practicable in accordance with such
timing (and in any event no later than forty five (45) days prior to the
Shareholder Meeting, the “Latest Filing Date”), the Company will prepare and
file with the SEC a proxy statement to be sent to the Company’s stockholders in
connection with the Shareholder Meeting (the “Proxy Statement”). The Company
shall cause the Proxy Statement to comply in all material respects with the
provisions of the Exchange Act and the rules and regulations promulgated
thereunder and to satisfy all applicable NASDAQ rules. Subject to the directors’
fiduciary duties, the Proxy Statement shall include the Board’s unanimous
recommendation that the stockholders vote in favor of the Shareholder Approval
(which, for the avoidance of doubt, shall include the amendments to the Articles
contemplated in the definition thereof). The Company will cause the Proxy
Statement, at the time of the mailing of the Proxy Statement or any amendments
or supplements thereto, and at the time of the Stockholders’ Meeting, to not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, however, that no representation or warranty is made by the
Company with respect to information supplied by Investor for inclusion or
incorporation by reference in the Proxy Statement. If the Shareholder Approval
is not obtained at the Shareholder Meeting, then the Company shall use its
reasonable best efforts to

 

23



--------------------------------------------------------------------------------

obtain the Shareholder Approval as soon as practicable thereafter. Until the
Shareholder Approval has been obtained, the Company shall use its reasonable
best efforts to solicit from its stockholders proxies in favor of the
Shareholder Approval and to obtain the Shareholder Approval at each meeting of
the Company’s stockholders occurring after the First Closing Date. Investor
shall provide to the Company all information concerning Investor as may be
reasonably requested by the Company in connection with the Proxy Statement and
shall otherwise assist and cooperate with the Company in the preparation of the
Proxy Statement and resolution of comments of the SEC or its staff related
thereto. Investor will cause the information relating to Investor supplied by it
for inclusion in the Proxy Statement, at the time of the mailing of the Proxy
Statement or any amendments or supplements thereto, and at the time of the
Stockholders’ Meeting, not to contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading; provided, however, that no representation or
warranty is made by Investor with respect to information supplied by the Company
for inclusion or incorporation by reference in the Proxy Statement. The Company
shall respond reasonably promptly to any comments received from the SEC with
respect to the Proxy Statement, and the Company shall cause the Proxy Statement
(containing the recommendation described above) to be mailed to the Company’s
stockholders no later than fifteen (15) days after the Latest Filing Date (it
being agreed by the Parties that, to the extent the First Closing shall not have
occurred by such date, such Proxy Statement may contain language, mutually
acceptable to the Parties, stating that the request for, and unanimous
recommendation by the Board of, the Shareholder Approval (and all of the action
contemplated thereby) is contingent upon the occurrence of the First Closing on
or prior to the date of the Shareholder Meeting). The Company shall notify
Investor, as promptly as reasonably practicable after receipt thereof, of any
comments from the SEC or any request from the SEC or its staff for amendments or
supplements to the Proxy Statement (and shall provide copies of any such written
comments or requests to Investor) and shall provide Investor with copies of all
correspondence between the Company, its Subsidiaries or any of their respective
directors, officers, employees, investment bankers, financial advisors,
attorneys, accountants or other advisors, agents or representatives, on the one
hand, and the SEC or the staff of the SEC, on the other hand, relating to the
Proxy Statement. Notwithstanding anything to the contrary herein, prior to
filing or mailing the Proxy Statement (or, in each case, any amendment or
supplement thereto) or responding to any comments of the SEC or its staff with
respect thereto, the Company shall provide Investor with a reasonable
opportunity to review and comment on such document or response.

(b) Amendments to Proxy Statement. If at any time any event or circumstance
relating to the Company or any of its Subsidiaries or its or their respective
officers or directors should be discovered by the Company which, pursuant to the
Securities Act or Exchange Act, should be set forth in an amendment or a
supplement to the Proxy Statement, they shall promptly inform Investor. Each
Party agrees to correct any information provided by it for use in the Proxy
Statement which shall have become false or misleading and shall cause all
documents that such Party is responsible for filing with the SEC in connection
with transactions contemplated hereby to comply as to form in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act and, as applicable, not to contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

 

24



--------------------------------------------------------------------------------

6.4 Escrow Deposit. Promptly upon the execution of this Agreement, the Company
shall cause iGATE India to deposit with the Escrow Agent (as defined in the
Patni SPA) the amount required to be deposited under the SEBI Regulations (as
defined in the Patni SPA), which, for the avoidance of doubt, the Parties hereby
agree shall be Rs. 152,35,41,254/- (Rupees One Hundred Fifty Two Crores Thirty
Five Lacs Forty One Thousand Two Hundred and Fifty Four Only) (the “Initial Open
Offer Deposit”).

6.5 Compliance with Transaction Documents. The Company shall, and shall cause
each iGATE Purchaser to, comply in all material respects with the terms
applicable to each such Person set forth in each Transaction Document to which
such Person is a party (including each such Person’s obligations to conduct the
Open Offer (as defined in the Patni SPA)).

6.6 Reasonable Access. The Company will permit Investor and its representatives
to have reasonable access at reasonable times to the premises, properties,
personnel, books, records and documents of or pertaining to the Company and its
Subsidiaries as is reasonably necessary in order to (a) prepare or make any
filing or other submission to any Governmental Authority or other Person
required in order to consummate the transactions contemplated by the Transaction
Documents and/or (b) keep Investor reasonably informed with respect to material
events affecting the Company and/or its Subsidiaries until such time as the
Investor Director (as defined in the Investor Rights Agreement) is appointed to
the Board.

6.7 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined the Securities
Act) that would be integrated with the offer or sale of the Preferred Shares to
be issued to Investor hereunder for purposes of the rules and regulations of any
of the following markets or exchanges on which the Common Stock is listed or
quoted for trading on the date in question: the Pink OTC Markets, the OTC
Bulletin Board, the American Stock Exchange, the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market or the New York Stock
Exchange such that it would require stockholder approval before the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction.

6.8 Notification. After the date hereof and prior to the Second Closing Date,
the Company shall promptly deliver to Investor a written notice of any event or
development that would render any representation or warranty of the Company in
this Agreement inaccurate or incomplete in any material respect due to events or
circumstances occurring after the date hereof.

6.9 Securities Law Disclosure; Publicity. Except as set forth below, no public
release or announcement concerning the transactions contemplated hereby or by
any other Transaction Document shall be issued by the Company or Investor
without the prior consent of the Company (in the case of a release or
announcement by Investor) or Investor (in the case of a release or announcement
by the Company) (which consents shall not be unreasonably withheld, conditioned
or delayed), except for any such release or announcement as may be required by
Law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or Investor, as the case may be,
shall allow Investor or the Company, as

 

25



--------------------------------------------------------------------------------

applicable, to the extent reasonably practicable in the circumstances,
reasonable time to comment on such release or announcement in advance of such
issuance. The provisions of this Section 6.9 shall not restrict the ability of
the Company to summarize or describe the transactions contemplated by this
Agreement in any prospectus or similar offering document so long as Investor is
provided a reasonable opportunity to review and comment on such disclosure in
advance of the filing or other public dissemination of any such document.

6.10 Use of Proceeds. The net proceeds received by the Company from (a) the
First Closing Purchase Price shall solely be used by the Company to enable the
iGATE Purchasers to satisfy their obligations to deposit into the Open Offer
Escrow the Open Offer Consideration (in each case, as defined in the Patni SPA)
(and, solely to the extent the obligations described in this clause (a) are
fully satisfied and discharged, any remaining amounts from the First Closing
Purchase Price shall be used as contemplated in clause (b) of this
Section 6.10), and (b) the Second Closing Purchase Price and the Additional
Financing, if any, shall solely be used by the Company to enable the iGATE
Purchasers to pay the Purchase Consideration (as defined in the Patni SPA) and
costs, fees and expenses arising in connection with the Acquisition.

6.11 Notices. Promptly after the date hereof, the Company shall deliver notice
of the transactions contemplated by this Agreement as required under any
Material Contract.

6.12 Legends. Except as provided below, certificates evidencing the Preferred
Shares may bear the following or any similar legend:

“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, (THE “SECURITIES
ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN A
TRANSACTION NOT INVOLVING A PUBLIC OFFERING, (II) PURSUANT TO ANY OTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING
RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (III) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (IV) TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.

 

26



--------------------------------------------------------------------------------

THIS SECURITY MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH THE TERMS OF THE
SECURITIES PURCHASE AGREEMENT, DATED JANUARY 10, 2011, AMONG iGATE CORPORATION
AND VISCARIA LIMITED.”

If required by the authorities of any state in connection with the issuance of
sale of the Preferred Shares, the legend required by such state authority.

6.13 Company Listing. From the date of this Agreement through the earlier to
occur of the (a) Second Closing Date and (b) date this Agreement is terminated
in accordance with its terms, the Company shall take all actions which are
reasonably necessary or desirable for the Company to remain listed as a public
company on the applicable NASDAQ market(s).

6.14 Permitted Public Offering. Each Party agrees and acknowledges that,
notwithstanding anything to the contrary in this Agreement, if Investor is
obligated to deliver to the Company the Additional Financing in accordance with
the terms hereof, then (a) on the date the Company delivers the applicable
Additional Financing Notice to Investor, the Company shall take all actions
necessary to terminate (as soon as practicable) all Permitted Public Offerings
then undertaken or otherwise being conducted by the Company and/or any
Subsidiary, and (b) thereafter (until the Second Closing) the Company and its
Subsidiaries shall be prohibited from undertaking, commencing or otherwise
engaging in any action related to a Permitted Public Offering.

6.15 NASDAQ Compliance. If, at any time prior to the First Closing, NASDAQ
delivers notice to any of the Parties that the issuance of Preferred Shares to
Investor contemplated hereby prior to the Company’s procuring the Shareholder
Approval will violate any NASDAQ rule, the Parties hereby agree and acknowledge
that the structure of the investment by Investor contemplated by this Agreement
and/or the Issuance by the Company, as applicable, shall be amended by revising,
as applicable, the forms of the Series B Statement with Respect to Shares and/or
the Investor Rights Agreement attached hereto as Exhibits C and B, respectively,
in a manner mutually agreeable to the Parties prior to the First Closing to the
extent necessary to avoid the need for such Shareholder Approval of the
transactions contemplated by this Agreement prior to the Shareholder Meeting;
provided, in no event shall such requirement to restructure such investment by
Investor and/or the Issuance by the Company obligate Investor in any manner
whatsoever to agree to any such amendment or revision that would adversely
affect or otherwise reduce, diminish or remove any rights or privileges
contemplated to be bestowed upon or otherwise enjoyed by Investor upon the
issuance of Preferred Shares to it hereunder.

6.16 Loan Documents. The Company shall provide to Investor, as soon as
practicable on or prior to the Second Closing Date, the Loan Documents.

6.17 Board Observer. The Parties agree that, from the date hereof through the
First Closing (and without limiting or otherwise amending any rights of Investor
under the Investor Rights Agreement as and when executed and delivered by the
Parties), Investor shall at all times during such period have the right to
designate one (1) non-voting observer to attend Board meetings as an observer.
The observer shall be entitled to notice of all Board and committee meetings in
the manner that notice is provided to members of the Board, shall be entitled to

 

27



--------------------------------------------------------------------------------

receive all materials provided to members of the Board and committees, at the
same time as provided to members of the Board and such committees and shall be
entitled to attend (whether in person, by telephone, or otherwise) all meetings
as a non-voting observer.

ARTICLE VII

Survival; Losses

7.1 Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive each Closing and shall remain in full
force and effect, regardless of any investigation made by or on behalf of the
Company, Investor or any of their respective Affiliates or representatives, and
each shall survive the delivery of, and payment for, the Preferred Shares to be
issued by the Company to Investor hereunder, in each case, only to the extent
specified below:

(a) all covenants and agreements contained in this Agreement (including the
schedules and the certificates delivered pursuant hereto) that contemplate
performance thereof following any Closing will survive such Closing in
accordance with their respective terms; and

(b) the representations and warranties contained in this Agreement (including
the schedules and the certificates delivered pursuant hereto) will survive the
First Closing Date, with respect to the representations and warranties made at
the First Closing Date, or the Second Closing Date, with respect to the
representations and warranties made at the Second Closing Date, until the nine
(9) month anniversary of the applicable Closing; provided, however, that the
Fundamental Representations and the representations and warranties in
Section 4.14 (Tax Matters) shall survive each applicable Closing for three
(3) years; provided, further, that any representation or warranty in respect of
which recovery of a Loss may be sought (whether or not pursuant to this Article
VII), and any right of recovery with respect thereto, shall survive the time at
which it would otherwise terminate pursuant to this Section 7.1 if written
notice describing in reasonable detail (to the extent of the applicable
Indemnified Person’s knowledge) the inaccuracy or breach or potential inaccuracy
or breach thereof shall have been given to the Company prior to such time.

7.2 Losses.

(a) General. Investor and its Affiliates and their respective directors,
officers, members, partners, employees and agents (each, an “Indemnified
Person”) shall be indemnified for any and all losses, claims, damages,
penalties, liabilities, fines, judgments, awards, Taxes, settlements, costs,
fees and expenses (including reasonable attorneys’ fees and disbursements of one
counsel for each applicable jurisdiction, as reasonably required, but excluding
any Taxes or other costs that may become due and payable as a result of a
determination within the meaning of Section 1313(a) of the Code related to the
incorrect treatment of any of the positions described in Section 8.4(b) of the
Investor Rights Agreement) (collectively, “Losses”) to which such Indemnified
Person may become subject as a result of, arising in connection with, or
relating to (i) any Action instituted against or otherwise involving any
Indemnified Person by any third party with respect to any of the transactions
contemplated by the Transaction Documents, or (ii) any Action, finding or
determination that any Indemnified Person is (or is deemed to be) a “person
acting in concert” with the Company and/or the iGATE Purchasers in connection
with

 

28



--------------------------------------------------------------------------------

the Acquisition pursuant to Regulation 10 or Regulation 12 of the Securities and
Exchange Board of India (Substantial Acquisition of Shares and Takeover)
Regulations, 1997 (as amended, modified or replaced) or other applicable Laws of
India or is otherwise liable for any portion of the Open Offer Consideration (as
defined in the Patni SPA); provided that the Company will not be liable to
indemnify any Indemnified Person for any such Losses to the extent that such
Losses (x) are the result of acts, errors or omissions on the part of such
Indemnified Person in violation of this Agreement or any of the other
Transaction Documents, or (y) have resulted from such Indemnified Person’s acts
or omissions that constitute willful misconduct, in each case, as determined
pursuant to a final, non-appealable Order issued by a court of competent
jurisdiction (such acts, errors or omissions described in clauses (x) and (y),
each an instance of “Fault”); provided, however, notwithstanding anything to the
contrary in this Agreement, in no event shall any vote, decision or other
election of any Investor Director (as defined in the Investor Rights Agreement)
taken or omitted to be taken in his or her capacity as a member of the Board (or
any Loss related thereto) constitute or otherwise be deemed to constitute the
Fault of any Indemnified Person.

(b) Claims; Disputes. Each Indemnified Person shall give the Company prompt
written notice (each a “TPC Notice”) of any third party Action it has actual
knowledge of that might give rise to Losses, which notice shall set forth a
description of those elements of such Action of which such Indemnified Person
has knowledge (and, if possible, a good faith estimate of the Losses incurred or
reasonably expected to be incurred by the applicable Indemnified Person with
respect thereto); provided, that any delay or failure to give such TPC Notice
shall not affect the indemnification obligations of the Company hereunder except
to the extent the Company is materially prejudiced by such delay or failure.

(c) Opportunity to Defend Third Party Claims. The Company shall have the right,
exercisable by written notice to the applicable Indemnified Person(s) within
thirty (30) days of receipt of the applicable TPC Notice, to select counsel to
defend and control the defense of any third party claim set forth in such TPC
Notice; provided that the Company shall not be entitled to so select counsel or
control the defense of any claim if (i) such claim seeks primarily non-monetary
or injunctive relief against the Indemnified Person or alleges any violation of
criminal Law, (ii) the Company does not, subsequent to its assumption of such
defense in accordance with this Section 7.2(c), conduct the defense of the such
claim actively and diligently, (iii) such claim includes as the named parties
both the Company and the applicable Indemnified Person(s) and such Persons
reasonably determine upon the advice of counsel that representation of all such
Persons by the same counsel would be prohibited by applicable codes of
professional conduct, or (iv) in the event that, based on the reasonable advice
of counsel for the applicable Indemnified Person(s), there are one or more
material defenses available to the applicable Indemnified Person(s) that are not
available to the Company; provided, further, that with respect to any claim as
to which the Indemnified Person is controlling the defense, the Company will not
be liable to any Indemnified Person for more than one counsel in each applicable
jurisdiction (as reasonably required) or for any settlement of any claim that is
effected without its prior written consent, which consent will not be
unreasonably withheld, conditioned or delayed. If the Company has assumed such
defense as provided in this Section 7.2(c), the Company will not be liable for
any legal expenses subsequently incurred by any Indemnified Person in connection
with the defense of such claim (so long as the Company complies with the terms
and conditions set forth in this Section 7.2(c)); provided that that the
applicable

 

29



--------------------------------------------------------------------------------

Indemnified Person(s) may retain separate co-counsel at their sole cost and
expense and participate in the defense of the such claim. If the Company does
not assume the defense of any third party claim in accordance with this
Section 7.2(c), the applicable Indemnified Person(s) may continue to defend such
claim at the sole cost of the Company and the Company may still participate in,
but not control, the defense of such third party claim at the Company’s sole
cost and expense.

(d) Settlement. No Indemnified Person shall consent to a settlement of, or the
entry of any judgment arising from, any such claim, without the prior written
consent of the Company (such consent not to be unreasonably withheld,
conditioned or delayed). Except with the prior written consent of the applicable
Indemnified Person(s) (such consent not to be unreasonably withheld, conditioned
or delayed), the Company, in the defense of any such claim, shall not consent to
the entry of any judgment or enter into any settlement that (i) provides for
injunctive or other nonmonetary relief affecting any Indemnified Person or
(ii) does not include as an unconditional term thereof the giving by each
claimant or plaintiff to each such Indemnified Person(s) of an unconditional
release of such Indemnified Person(s) from all liability with respect to such
Action. In any such third party claim where the Company has assumed control of
the defense thereof, the Company shall keep the applicable Indemnified Person(s)
informed as to the status of such claim at all stages thereof (including all
settlement negotiations and offers), promptly submit to such Indemnified
Person(s) copies of all pleadings, responsive pleadings, motions and other
similar legal documents and paper received or filed in connection therewith,
permit such Indemnified Person(s) and their respective counsels to confer with
the Company and its counsel with respect to the conduct of the defense thereof,
and permit such Indemnified Person(s) and their respective counsel(s) a
reasonable opportunity to review all legal papers to be submitted prior to their
submission.

(e) Investor will, and will instruct each other Indemnified Person to, promptly
reimburse the Company for any amounts previously paid to such Person by the
Company in connection with any particular claim for which the Company is
determined, pursuant to a final, non-appealable Order issued by a court of
competent jurisdiction, not to be liable pursuant to the terms of this
Section 7.2. The indemnification with respect to Losses required by
Section 7.2(a) shall be made by periodic cash payments of the amount thereof
during the course of investigation or defense, as and when bills are received or
Losses are incurred.

(f) Certain Limitations.

(i) In the event that any payment in respect of any Losses suffered by any
Indemnified Person is required to be made by the Company hereunder and such
payment (or a portion thereof) would not be permitted to be paid pursuant to the
terms of any Contract providing for Indebtedness of the Company (including any
Loan Document or other Contract providing for Indebtedness incurred in
connection with the Acquisition), the Company shall not be in default with
respect to non-payment of such payment or the portion thereof, in each case that
is not so permitted (the “Deferred Portion”). All amounts comprising any
Deferred Portion shall accrue and accumulate interest at an annual rate equal to
four percent (4%) until paid and shall become immediately due and payable at the
earliest to occur of (a) when permitted pursuant to the terms of the Contract(s)
providing for Indebtedness of the Company giving rise to the Deferred Portion
and (b) when all loans under such Contracts have been paid off.

 

30



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary elsewhere in this Agreement, the
Company shall not, in any event, be liable to any Indemnified Person for any
consequential, special or punitive damages pursuant to this Section 7.2, except
with respect to Losses actually awarded or otherwise payable by any Indemnified
Person to a third party pursuant to any Action brought by a third party
involving any such Indemnified Person.

(g) Adjustment. Any indemnification payments made pursuant to this Section 7.2
shall be treated as an adjustment to the First Closing Purchase Price and the
Second Closing Purchase Price (as applicable) ; provided, however, that any such
adjustment shall not affect the amounts the Investor is required to pay the
Company for the First Closing Shares or the Second Closing Shares at the First
Closing or the Second Closing, as applicable.

ARTICLE VIII

Termination

8.1 Termination Prior to First Closing. Notwithstanding any other provision of
this Agreement, this Agreement may be terminated at any time prior to the First
Closing:

(a) by the mutual written consent of Investor and the Company;

(b) by Investor or the Company, upon written notice to the other Party, if all
transactions contemplated by this Agreement have not been consummated on or
prior to two hundred seventy (270) days after the date hereof or such later
date, if any, as Investor and the Company agree upon in writing (the
“Termination Date”); provided, however, that the right to terminate this
Agreement pursuant to this Section 8.1(b) is not available to any Party whose
breach of any provision of this Agreement results in or causes the failure of
the transactions contemplated by this Agreement to be consummated by such time;

(c) by Investor or the Company, upon written notice to the other Party, if a
Governmental Authority of competent jurisdiction and residing in a jurisdiction
in which the Company or any Subsidiary does business has issued an Order or any
other action permanently enjoining or otherwise prohibiting the consummation of
the transactions contemplated by this Agreement or the other Transaction
Documents, and such Order has become final and non-appealable; provided,
however, that the right to terminate this Agreement pursuant to this
Section 8.1(c) is not available to any Party (i) whose breach of any provision
of this Agreement results in or causes such Order or other action, or (ii) who
is not in compliance with its obligations under Section 6.2; or

(d) by Investor, if the Company has breached or failed to perform any of its
covenants or other agreements contained in this Agreement to be complied with by
it such that the closing condition set forth in Section 2.3(b)(i) and/or
Section 3.3(b)(i) would not be satisfied, and such breach or failure to perform
is not cured within fifteen (15) days after receipt of written notice thereof or
is incapable of being cured by the Company by the Termination Date.

8.2 Effect of Termination. In the event of termination of this Agreement prior
to the First Closing pursuant to Section 8.1 by the Company and/or Investor (as
applicable), this Agreement will become void and have no effect without any
liability or obligation on the part of the Company or Investor (other than the
provisions of Section 6.9, this Section 8.2, and Article IX,

 

31



--------------------------------------------------------------------------------

which will survive any such termination of this Agreement); provided, however,
that nothing herein will relieve any Party from any liability for any breach by
such Party of its covenants or agreements set forth in this Agreement prior to
such termination.

8.3 Termination Prior to Second Closing. Notwithstanding any other provision of
this Agreement, the obligations of the Parties to consummate the Second Closing
may be terminated at any time after the First Closing and prior to the Second
Closing:

(a) by the mutual written consent of Investor and the Company;

(b) by Investor or the Company, upon written notice to the other Party, if all
transactions contemplated by the Transaction Documents have not been consummated
on or prior to the Termination Date; provided, however, that the right to
terminate this Agreement pursuant to this Section 8.3(b) is not available to any
Party whose breach of any provision of this Agreement results in or causes the
failure of the transactions contemplated by this Agreement to be consummated by
such time;

(c) by Investor or the Company, upon written notice to the other Party, if a
Governmental Authority of competent jurisdiction and residing in a jurisdiction
in which the Company or any Subsidiary does business has issued an Order or any
other action permanently enjoining or otherwise prohibiting the consummation of
the transactions contemplated by this Agreement or the other Transaction
Documents, and such Order has become final and non-appealable; provided,
however, that the right to terminate this Agreement pursuant to this
Section 8.3(c) is not available to any Party (i) whose breach of any provision
of this Agreement results in or causes such Order or other action, or (ii) who
is not in compliance with its obligations under Section 6.2; or

(d) by Investor, if the Company has breached or failed to perform any of its
covenants or other agreements contained in this Agreement to be complied with by
it such that the closing condition set forth in Section 2.3(b)(i) and/or
Section 3.3(b)(i) would not be satisfied, and such breach or failure to perform
is not cured within fifteen (15) days after receipt of written notice thereof or
is incapable of being cured by the Company by the Termination Date.

8.4 Effect of Termination. In the event the obligations of the Parties to
consummate the Second Closing is terminated pursuant to Section 8.3 by the
Company and/or Investor (as applicable), (a) all obligations of Investor
hereunder (including with respect to any obligation to fund all or any portion
of the Second Closing Purchase Price and/or the Additional Financing) will
become void and have no effect, without any liability or obligation on the part
of Investor (but without affecting any rights of Investor hereunder) and (b) the
Company shall be obligated to redeem all of the First Closing Shares from
Investor in accordance with the terms of the Series B Statement with Respect to
Shares and shall have no obligation to sell or issue to Investor any Second
Closing Shares or Additional Financing Shares, regardless of whether the failure
to consummate the Second Closing results from the Company’s breach of its
obligations; provided, however, that nothing herein will relieve any Party from
any liability for any breach by such Party of its covenants or agreements set
forth in this Agreement prior to such termination.

 

32



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous and General

9.1 Successors and Assigns. This Agreement may not be assigned by any Party
hereto without the prior written consent of the other Party; provided, however,
that Investor may assign its rights and delegate its duties hereunder in whole
or in part to one or more controlled Affiliates of Investor, in which case such
Affiliate shall become party to this Agreement by execution of a joinder hereto
and such Affiliate shall thereafter constitute an “Investor” for all purposes
hereunder as if it were an Investor as of the date hereof, and Schedules 1, 2
and/or 3 shall be modified to reflect such assignment of rights and obligations
accordingly if appropriate (but no such assignment shall relieve Investor of its
obligations hereunder, including the obligation to purchase the First Closing
Shares at the First Closing and/or the Second Closing Shares and the Additional
Financing Shares (if any) at the Second Closing until the applicable Closing has
occurred and the assignee Affiliate has performed its obligations, including the
obligation to purchase the Preferred Shares hereunder). The provisions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the Parties.

9.2 Counterparts; Facsimiles or Emails. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Such counterparts may
also be delivered via facsimile or electronic mail with signature attachment,
which shall be deemed an original.

9.3 Headings; Interpretation. All headings and subheadings used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole (including any schedules and exhibits hereto) and not
to any particular provision of this Agreement, and all Article, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified. Any capitalized terms used in any schedule or exhibit attached hereto
and not otherwise defined therein shall have the meanings set forth in this
Agreement. The words “include,” “includes” and “including” will be deemed to be
followed by the phrase “without limitation”. The word “if” means “if and only
if.” The meanings given to terms defined herein will be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. All references to “dollars” or “$” will be deemed references to the
lawful money of the United States of America. Further, the Parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provisions of this Agreement. All schedules and
exhibits attached hereto are hereby incorporated herein by reference and made a
part hereof. Neither the specification of any dollar amount in any
representation or warranty nor the mere inclusion of any item in a schedule as
an exception to a representation or warranty shall be deemed an admission by any
Party that such item represents an exception or material fact, event or
circumstance or that such item is reasonably likely to result in a material and
adverse effect on the Company and its Subsidiaries taken as a whole.

 

33



--------------------------------------------------------------------------------

9.4 Notices. Unless otherwise provided, any notice or request required or
permitted to be delivered under this Agreement shall be given in writing and
shall be deemed effectively given as hereinafter described (a) if given by
personal delivery, upon actual delivery, (b) if given by facsimile, telex or
telecopier, upon receipt of confirmation of a completed transmittal, (c) if
given by mail, upon the earlier of (i) actual receipt of such notice by the
intended recipient or (ii) three (3) Business Days after such notice is
deposited in first class mail, postage prepaid, and (d) if by an internationally
recognized overnight air courier, one (1) Business Day after delivery to such
carrier. All notices shall be addressed to the Party to be notified at the
address as follows, or at such other address as such Party may designate by ten
(10) days’ advance written notice to the other Party:

If to the Company:

iGATE Corporation

6528 Kaiser Drive,

Fremont, CA 94555

Attention: Phaneesh Murthy

Fax: (510) 896-2010

With a copy to (which shall not constitute notice to the Company):

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA 90071-1560

Attention: Cynthia A. Rotell

Fax: (213) 891-8763

If to Investor:

Viscaria Limited

c/o Aspen Secretarial Services

Lemesou, 77

Elia House

P.C. 2121, Nicosia, Cyprus

Attention: Secretary of the Company

Fax: + 357 2241 8801

With a copy to (solely in its capacity as investment advisor or investment
manager as the case may be), which shall not constitute notice to Investor:

Apax Partners Europe Managers Limited

33 Jermyn Street

London SW1Y 6DN

United Kingdom

Attention:    Salim Nathoo    Rohan Haldea Fax:    +44 20 7666 6441

 

34



--------------------------------------------------------------------------------

and

Apax Partners India Advisers Private Limited

2nd Floor, Devchand House

Shivsagar Estate

Dr Annie Besant Road

Worli - Mumbai 400 018

India

Attention: Shashank Singh

Fax: +91 22 4050 8444

With a copy to (which shall not constitute notice to Investor):

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention:    Frederick Tanne, P.C.    Susan J. Zachman

Fax: (212) 446-6460

9.5 Expenses; Transfer Taxes. The Parties shall each pay their own costs and
expenses in connection herewith. The Company shall pay any and all documentary,
sales, use, registration, stamp or similar issue or transfer Taxes due on or in
respect of (a) the Issuance and (b) the issuance shares of Conversion Stock upon
the automatic or the Company’s forced conversion of any Preferred Shares held by
Investor in accordance with the terms of the Investor Rights Agreement;
provided, however, in the case of conversion of the Preferred Shares, the
Company shall not be required to pay any tax or duty that may be payable in
respect of any transfer involved in the issue and delivery of shares of Common
Stock in a name other than that of the holder of the Preferred Shares to be
converted, and no such issue or delivery shall be made unless and until the
Person requesting such issue has paid to the Company the amount of any such tax
or duty, or has established to the satisfaction of the Company that such tax or
duty has been paid or does not apply to such transfer. Investor shall pay any
and all documentary, sales, use, registration, stamp or similar issue or
transfer Taxes due on or in respect of (x) any transfer of Preferred Shares held
by Investor to any third parties and (y) the issuance shares of Conversion Stock
upon Investor’s voluntary conversion of any Preferred Shares held by Investor in
accordance with the terms of the Investor Rights Agreement.

9.6 Amendments and Waivers. No term of this Agreement may be amended, modified,
supplemented or otherwise modified without the prior written consent of each
Party. Any amendment or waiver effected in accordance with this Section 9.6
shall be binding upon each holder of any Securities purchased under this
Agreement at the time outstanding, each future holder of all such Securities,
and the Company.

9.7 Specific Performance. Each Party hereby acknowledges and agrees that the
failure of the other Parties to perform their respective agreements and
covenants hereunder, including any failure to take all actions as are necessary
by such Party part to consummate the transactions contemplated by the
Transaction Documents, will cause irreparable injury to the

 

35



--------------------------------------------------------------------------------

other Parties, for which damages, even if available, will not be an adequate
remedy. Accordingly, each Party hereby agrees that any other Party may seek the
issuance of injunctive relief by any court of competent jurisdiction to compel
performance of such Party’s obligations.

9.8 Severability. If any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be declared by any court of
competent jurisdiction to be invalid, illegal, void or unenforceable in any
respect, all other provisions of this Agreement, or the application of such
provision to Persons or circumstances other than those as to which it has been
held invalid, illegal, void or unenforceable, shall nevertheless remain in full
force and effect and will in no way be affected, impaired or invalidated
thereby. Upon such determination that any provision, or the application of any
such provision, is invalid, illegal, void or unenforceable, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible to the fullest extent permitted by
Law in an acceptable manner to the end that the transactions contemplated hereby
and the other Transaction Documents are fulfilled to the greatest extent
possible.

9.9 No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any Person.

9.10 Entire Agreement. This Agreement, including the exhibits and the Disclosure
Schedules, the other Transaction Documents (as and when executed and delivered)
constitute the entire agreement among the Parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter
hereof and thereof.

9.11 Third Party Beneficiaries. Except as set forth in Section 3.4(b)(iii)
and/or Article VII, nothing in this Agreement (implied or otherwise), is
intended to confer upon any Person other than the Parties or their respective
successors and permitted assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement.

9.12 No Personal Liability of Directors, Officers, Owners, Etc. No director,
officer, employee, incorporator, shareholder, managing member, member, general
partner, limited partner, principal or other agent of Investor or the Company
shall have any liability for any obligations of either Party under this
Agreement or for any claim based on, in respect of, or by reason of, the
respective obligations of the Investors or the Company hereunder. Each party
hereto hereby waives and releases all such liability. This waiver and release is
a material inducement to each party’s entry into this Agreement.

9.13 Governing Law; CONSENT TO JURISDICTION. This Agreement and any Action or
dispute arising under or related in any way to this Agreement, the relationship
of the Parties, the transactions leading to this Agreement or contemplated
hereby and/or the interpretation and enforcement of the rights and duties of the
Parties hereunder or related in any way to the foregoing, shall be governed by
and construed in accordance with the internal, substantive Laws of the State of
New York applicable to agreements entered into and to be performed solely within
such state without giving effect to the principles of conflict of Laws thereof.
ANY LEGAL ACTION, SUIT OR PROCEEDING ARISING UNDER OR RELATED

 

36



--------------------------------------------------------------------------------

IN ANY WAY TO THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES, THE TRANSACTIONS
LEADING TO THIS AGREEMENT OR CONTEMPLATED HEREBY, AND/OR THE INTERPRETATION AND
ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER OR RELATED IN ANY
WAY TO THE FOREGOING MAY ONLY BE INSTITUTED IN ANY STATE OR FEDERAL COURT IN THE
CITY OF NEW YORK, NEW YORK, AND EACH PARTY WAIVES ANY OBJECTION WHICH SUCH PARTY
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH ACTION, SUIT OR
PROCEEDING, AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUCH ACTION, SUIT OR PROCEEDING. EACH OF THE PARTIES WAIVES ANY BOND, SURETY, OR
OTHER SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT THERETO.
ANY PARTY MAY MAKE SERVICE ON ANY OTHER PARTY BY SENDING OR DELIVERING A COPY OF
THE PROCESS TO SUCH PARTY TO BE SERVED AT THE ADDRESS AND IN THE MANNER PROVIDED
FOR THE GIVING OF NOTICES IN SECTION 9.4 ABOVE. NOTHING IN THIS SECTION 9.13,
HOWEVER, SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR IN EQUITY. EACH PARTY AGREES THAT A FINAL JUDGMENT IN
ANY ACTION OR PROCEEDING SO BROUGHT SHALL BE CONCLUSIVE AND MAY BE ENFORCED BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW OR IN EQUITY.

9.14 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE) INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 9.14 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 9.14 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

[END OF PAGE]

[SIGNATURE PAGE FOLLOWS]

 

37



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SECURITIES PURCHASE AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.

 

COMPANY iGATE CORPORATION By:  

/s/ Sujit Sircar

Name:   Sujit Sircar Title:   Chief Financial Officer



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SECURITIES PURCHASE AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.

 

INVESTOR VISCARIA LIMITED By:  

/s/ Andreas Athinodorou

Name:   Andreas Athinodorou Title:   Director